Citation Nr: 1737353	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-16 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for the Veteran's service-connected bilateral hearing loss, evaluated as 10 percent disabling prior to February 12, 2013 and 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

This appeal has been advanced on the docket of the United States Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran honorably served on active duty in the U.S. Air Force from August 1956 to August 1960.  He also had service in the Reserves.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the VA Regional Office (RO) in Nashville, Tennessee.  The decision continued the evaluation of bilateral hearing loss as 10 percent disabling.

In October 2013, this matter first came to the Board and was remanded at that time.

During the pendency of the appeal, in a February 2014 rating decision, the Appeals Management Center (now realigned as the Appeal's Management Office) increased the Veteran's bilateral hearing loss rating to 40 percent disabling effective February 12, 2013.

The Board again considered the appeal in April 2014, on which occasion it was remanded for additional development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the Board's remand orders, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (per curiam); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, 287 F.3d 1377 (2002).  For example, in furtherance of the Board's April 2014 remand instructions, a VA examiner adequately interpreted puretone threshold averages from two VA examinations conducted in April 2011 and February 2013.

The Board considered the claim again in December 2014, on which occasion it denied the Veteran disability ratings for bilateral hearing loss in excess of 10 percent prior to February 12, 2013 and in excess of 40 percent thereafter.  On appeal to the U.S. Court of Appeals for Veterans Claims (CAVC), the December 2014 Board decision was set aside and the matter of extra-schedular consideration was remanded.  Adkins v. Shulkin, No. 15-0505, 2017 U.S. App. Vet. Claims LEXIS 575, at *1, *5 (2017), setting aside No. 12-16 081, 2014 LEXIS 1453329 (BVA Dec. 3, 2014).

The Veteran testified before the undersigned Veterans Law Judge at an August 2013 hearing at the RO.  A transcript of the hearing was associated with the claims file and reviewed.

The Veteran's appeal was perfected with a filing of a substantive appeal received in June 2012.  Following his filing of the appeal, he submitted new evidence.  The provisions of 38 U.S.C.A § 7105(e) permitting initial review of new evidence by the Board do not apply in this case because the substantive appeal was filed before February 2, 2013.  However, the Board notes that the Veteran submitted written waivers allowing consideration of new evidence.  10/14/2014, VBMS entry, Due Process Waiver, at 1; 02/25/2014, VBMS entry, Due Process Waiver, at 1; 09/10/2013, VBMS entry, VA 21-4138 Statement in Support of Claim, at 1.  The Veteran's representative submitted a waiver as well.  10/07/2014, VBMS entry, Due Process Waiver, at 1.  Therefore, the Board has proceeded to review all the evidence without remanding for initial review by the AOJ.


FINDINGS OF FACT

1.  The competent and probative evidence shows that prior to February 12, 2013, the Veteran had hearing impairments no higher than Roman numeral designation V in the right ear and no higher than Roman numeral designation IV in the left ear.

2.  The competent and probative evidence shows that from February 12, 2013, the Veteran has had hearing impairments no higher than Roman numeral designation VIII in the right ear and no higher than Roman numeral designation VII in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 percent for bilateral hearing loss prior to February 12, 2013 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.85, 4.86.

2.  The criteria for a schedular rating in excess of 40 percent for bilateral hearing loss from February 12, 2013 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.85, 4.86.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has contended that he is entitled to disability ratings in excess of 
10 percent and 40 percent for his service-connected bilateral hearing loss before February 12, 2013 and from February 12, 2013, respectively.  After reviewing the pertinent medical and lay evidence of record, the Board finds that increased disability ratings are not warranted.  The reasons for this decision follow.

I.  Notice and Assistance

VA has a duty to provide veterans with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In June 2011, the RO sent a letter to the Veteran providing appropriate notice.  No additional notice is required.

Next, VA has a duty to assist the Veteran in the development of claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A(b)-(d); 38 C.F.R. § 3.159(c).

All available, pertinent, identified medical records have been obtained and considered.  Moreover, VA provided examinations and medical opinions for the Veteran in April 2011, July 2011, February 2013, December 2013, and April 2014.  The Board finds that the examinations and opinions are adequate and further notes that its decisions are made after reviewing the entirety of the relevant medical and lay evidence, not on individual VA examinations.

The Board acknowledges that the Veteran's representative, in an August 2017 informal hearing presentation, had asked for a new audiological examination.  08/16/2017, VBMS entry, Appellate Brief (VSO IHP; Post remand Brief; Attorney Brief), at 2.  However, the evidence of record fails to demonstrate that the last audiological examination, conducted in April 2014, was inadequate, or that his bilateral hearing loss symptoms had worsened since that examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (first citing 38 U.S.C. § 5103A(d)(2); and then citing Caluza v. Brown, 7 Vet. App. 498, 505 (1995)) (denying entitlement to a new medical examination because there was no evidence showing a change in condition and no allegation that the disability in question had worsened).  The mere passage of time does not necessitate a new medical examination.  Id.

As such, the Board will proceed to the merits of this appeal.

II.  Rating Analysis

A.  Schedular Disability Rating

1.  Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. pt. 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citing 38 U.S.C. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements are detailed and consistent.

2.  Rating Criteria

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the VA Schedule for Rating Disabilities to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The VA Schedule for Rating Disabilities' Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," provides a numeric table to determine the level of hearing impairment for each ear, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.



Table VII, "Percentage Evaluation for Hearing Impairment (Diagnostic Code 6100)," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Id.



Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of, for example, language difficulties, inconsistent speech discrimination scores, or when indicated under the provisions of 38 C.F.R. § 4.86.  Id. § 4.85(c).



When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear shall be evaluated separately.  Id. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher.  Id. § 4.86(b).

3.  Analysis

In April 2011, the Veteran underwent a VA audiological examination, which was interpreted by a VA examiner in April 2014.  05/06/2014, VBMS entry, C&P Examination, at 1; 04/25/2014, VBMS entry, Medical Treatment Record - Government Facility, at 3-4; 09/10/2013, VBMS entry, Medical Treatment Record - Government Facility, at 2.  For the April 2011 examination, there are audiometric data for 1000, 2000, and 4000 Hertz, but not 3000 Hertz.  09/10/2013, VBMS entry, Medical Treatment Record - Government Facility, at 2.  The puretone averages based on the three readings were 53 decibels and 55 decibels in the right and left ears, respectively.  05/06/2014, VBMS entry, C&P Examination, at 1.  The speech recognition scores were 68 percent and 80 percent in the right and left ears, respectively.  04/25/2014, VBMS entry, Medical Treatment Record - Government Facility, at 4.  These puretone threshold average and speech discrimination figures lead to Roman numeral designations of V and IV in the right and left ears, respectively.  38 C.F.R. § 4.85(h) tbl.VI.  Combining those numeric designations in Table VII, the Board determines the percentage evaluation for hearing impairment at the April 2011 VA examination to be 10 percent.

In July 2011, the Veteran underwent a VA examination.  07/20/2011, VBMS entry, VA Examination.  Puretone thresholds for the ears were as follows:


Frequency (Hertz)

1000
2000
3000
4000
Right ear
40
65
70
70
Left ear
40
65
65
70

Id. at 3 -4.  The puretone averages based on the four frequencies were 61 decibels and 60 decibels in the right and left ears, respectively.  The speech recognition scores were 76 percent and 80 percent in the right and left ears, respectively.  Id. at 4.  These puretone threshold average and speech discrimination figures lead to a Roman numeral designation of IV in both ears.  38 C.F.R. § 4.85(h) tbl.VI.  Combining those numeric designations in Table VII, the Board determines the percentage evaluation for hearing impairment at the July 2011 VA examination to be 10 percent.

On February 12, 2013, the Veteran underwent a VA audiological examination that was interpreted by the April 2014 VA examiner.  05/06/2014, VBMS entry, C&P Examination, at 1; 04/25/2014, VBMS entry, Medical Treatment Record - Government Facility, at 1-2; 09/10/2013, VBMS entry, Medical Treatment Record - Government Facility, at 1.  The puretone averages were 62.5 decibels and 59 decibels in the right and left ears, respectively.  05/06/2014, VBMS entry, C&P Examination, at 1.  The speech recognition score was 52 percent in both ears.  04/25/2014, VBMS entry, Medical Treatment Record - Government Facility, at 1.  These puretone threshold average and speech discrimination figures result in a Roman numeral designation of VII in both ears.  38 C.F.R. § 4.85(h) tbl.VI.  Combining those numeric designations in Table VII, the Board determines the percentage evaluation for hearing impairment at the February 12, 2013 VA examination to be 40 percent.

In December 2013, the Veteran underwent another VA examination.  02/03/2014, VBMS entry, C&P Examination.  Puretone thresholds for the ears were as follows:


Frequency (Hertz)

1000
2000
3000
4000
Right ear
55
75
80
80
Left ear
50
75
75
80

Id. at 1.  The puretone averages were 72.5 decibels and 70 decibels in the right and left ears, respectively.  The speech recognition scores were 52 percent and 64 percent in the right and left ears, respectively.  Id.  These puretone threshold average and speech discrimination figures lead to Roman numeral designations of VIII and VII in the right and left ears, respectively.  38 C.F.R. § 4.85(h) tbl.VI.  Combining those numeric designations in Table VII, the Board determines the percentage evaluation for hearing impairment at the December 2013 VA examination to be 40 percent.

Based on the percentage evaluations noted above, the Board finds that Veteran's disability does not approximate the criteria for a disability rating in excess of 10 percent prior to February 12, 2013 or a disability rating in excess of 40 percent for from February 12, 2013.  Lendenmann v. Principi, 3 Vet. App. at 349; 38 C.F.R. § 4.85.  The rating criteria are intended to compensate for the impairment resulting from the hearing loss disability.  38 C.F.R. §§ 4.1, 4.85.

B.  Referral for Extra-schedular Consideration

The Board has also considered whether an extra-schedular rating is warranted for the service-connected hearing loss during the relevant period on appeal.

Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  38 C.F.R. § 3.321(b)(1).  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve on an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Id.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

The CAVC has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Thun v. Peake, 22 Vet App 111, 115-16 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Yancy v. McDonald, 27 Vet. App. 484 (2016); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extra-schedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extra-schedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.

At the July 2011 VA examination, the Veteran reported increased difficulty understanding speech, even when wearing hearing aids.  07/20/2011, VBMS entry, VA Examination, at 8.  In February 2013, the Veteran said his ability to understand others had worsened in both ears.  04/25/2014, VBMS entry, Medical Treatment Record - Government Facility, at 1.  At the August 2013 Board hearing, the Veteran noted that even when wearing hearing aids, background noise makes him unable to talk to people around him or listen to the sounds of birds.  08/21/2013, VBMS entry, Hearing Testimony, at 4-5.  He made it clear that aids had not improved his hearing due to the presence of "a lot of noise."  Id. at 5.  At the December 2013 VA examination, the Veteran reported difficulty hearing and understanding conversational speech.  02/03/2014, VBMS entry, C&P Examination, at 3.

The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. at 371 (holding that "the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  Schedule for Rating Disabilities-Diseases of the Ear and Other Sense Organs, 64 Fed. Reg. 25,202, 25,206-09 (May 11, 1999) (to be codified at 38 C.F.R. pt. 4).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  Disabilities Rating Schedule-Ear and Other Sense Organ Diseases, 59 Fed. Reg. 17,295 (proposed Apr. 12, 1994) (to be codified at 38 C.F.R. pt. 4).

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss:

[T]he rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure. . . . [A]n inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria.

Doucette, 28 Vet. App. at 369.  Accordingly, the Board finds that the Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  There are no additional expressly or reasonably raised issues presented on the record.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Therefore, the Board finds that the schedular rating criteria are adequate to rate the Veteran's service-connected bilateral hearing loss, and referral for consideration of an extra-schedular evaluation is not warranted.


						(CONTINUED ON NEXT PAGE)










ORDER

A disability rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss prior to February 12, 2013 is denied.

A disability rating in excess of 40 percent for the Veteran's service-connected bilateral hearing loss from February 12, 2013 is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


